                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KIMBERLY ZISSETTE WHEELER,             )
                                       )
                      Plaintiff,       )
                                       )
                 v.                    )          1:17CV1074
                                       )
NANCY A. BERRYHILL,                    )
Acting Commissioner of Social          )
Security,                              )
                                       )
                      Defendant.       )


                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Kimberly Zissette Wheeler, brought this action

pursuant to the Social Security Act (the “Act”) to obtain judicial

review of a final decision of Defendant, the Acting Commissioner of

Social Security, denying Plaintiff’s claim for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). (Docket

Entry 1.)    Defendant has filed the certified administrative record

(Docket Entries 8, 16 (cited herein as “Tr. __”)), and both parties

have moved for judgment (Docket Entries 11, 17; see also Docket

Entry   13   (Plaintiff’s   Brief);   Docket   Entry   18   (Defendant’s

Memorandum)).    For the reasons that follow, the Court should enter

judgment for Defendant.

                       I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB and SSI.        (Tr. 197-203, 204-09.)

Upon denial of those applications initially (Tr. 68-87, 110-15) and

on reconsideration (Tr. 88-109, 120-37), Plaintiff requested a
hearing   de   novo   before    an   Administrative     Law   Judge    (“ALJ”)

(Tr. 138-39).      Plaintiff, her attorney, and a vocational expert

(“VE”) attended the hearing.         (Tr. 37-67.)      The ALJ subsequently

ruled that Plaintiff did not qualify as disabled under the Act.

(Tr. 20-31.)      The Appeals Council thereafter denied Plaintiff’s

request for review (Tr. 1-7, 195-96, 306), thereby making the ALJ’s

ruling the Commissioner’s final decision for purposes of judicial

review.

      In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

      1.   [Plaintiff] meets the insured status requirements of
      the [] Act through December 31, 2018.

      2.   [Plaintiff] has not engaged in substantial gainful
      activity since March 25, 2014, the alleged onset date.

      . . .

      3.   [Plaintiff] has the following severe impairments:
      pseudoseizures.[1]

      . . .

      4.   [Plaintiff] does not have an impairment or
      combination of impairments that meets or medically equals
      the severity of one of the listed impairments in 20 CFR
      Part 404, Subpart P, Appendix 1.

      . . .



1
  “According to Dorland’s Illustrated Medical Dictionary, psychogenic seizures
are also called pseudoseizures and are defined as being ‘attack[s] resembling an
epileptic seizure but having purely psychological causes; [they] lack the
electroencephalographic characteristics of epilepsy and the patient may be able
to stop [them] by an act of will.’” Coleman v. Astrue, No. 3:05-0389, 2010 WL
28567, at *12 (M.D. Tenn. Jan. 5, 2010) (unpublished) (quoting Dorland’s
Illustrated Medical Dictionary 1536, 1676 (30th ed. 2003)).

                                       2
       5.   . . . [Plaintiff] has the residual functional
       capacity to perform light work . . . except she can
       frequently climb ramps or stairs and never climb ladders,
       ropes, or scaffolds.     She can occasionally balance.
       [Plaintiff] can frequently handle with the left upper
       extremity. She must avoid all exposure to unprotected
       heights and hazardous machinery.

       . . .

       6.   [Plaintiff] is capable of performing past relevant
       work as a cashier and short-order cook. This work does
       not require the performance of work-related activities
       precluded by [Plaintiff’s] residual functional capacity.

       . . .

       7.   [Plaintiff] has not been under a disability, as
       defined in the [] Act, from March 25, 2014, through the
       date of this decision.

(Tr.    25-31    (bold   font    and    internal    parenthetical   citations

omitted).)

                                II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                 Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).            However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                         A.     Standard of Review

       “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).              Instead,

the Court “must uphold the factual findings of the ALJ if they are

                                         3
supported   by     substantial    evidence     and    were   reached      through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                    “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”            Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d at       34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,      make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for     that    decision   falls      on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and


                                      4
was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in     any    substantial       gainful   activity   by   reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting     42     U.S.C.   §    423(d)(1)(A)).2       “To      regularize     the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical    condition.”           Id.     “These    regulations      establish     a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a


2
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                          5
‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).3      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.           If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.4    Step four then requires the ALJ to assess


3
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).
4
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).      The RFC includes both a
                                                                  (continued...)

                                       6
whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs   available    in   the   community,”     the   claimant    qualifies    as

disabled.    Hines, 453 F.3d at 567.5

                         B.    Assignments of Error

       Plaintiff argues that the Court should overturn the ALJ’s

finding of no disability on these grounds:




4
  (...continued)
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
5
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       7
       1) “[t]he Appeals Council’s failure to consider additional

opinion evidence warrants reversal or remand for rehearing” (Docket

Entry 13 at 3 (bold font and single-spacing omitted)); and

       2) “[t]he ALJ’s failure to address whether [Plaintiff] meets

Listing 12.07 warrants reversal or remand” (id. at 5 (bold font and

single-spacing omitted)).

       Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 18 at 4-11.)

          1. New Evidence Submitted to the Appeals Council

       In Plaintiff’s first assignment of error, she alleges that

“[t]he Appeals Council’s failure to consider additional opinion

evidence warrants reversal or remand for rehearing.” (Docket Entry

13 at 3 (emphasis added) (bold font and single-spacing omitted).)

In particular, Plaintiff faults the Appeals Council for finding

that   Plaintiff’s   new   evidence     “‘d[id]     not   show   a    reasonable

probability that it would change the outcome of the decision’” and,

therefore, “‘not consider[ing] and exhibit[ing] this evidence.’”

(Id. at 4 (quoting Tr. 2) (emphasis added) (bold font omitted).)

According    to   Plaintiff,      “[t]he   Appeals    Council        could    deny

[Plaintiff’s] request for review because [it] found the evidence

considered    does   not   show    a   reasonable    probability       that    the

additional evidence would change the outcome of the decision” (id.

(emphasis added) (citing 20 C.F.R. § 404.970(a)(5))), but “the

Appeals Council could not . . . fail to even consider [Plaintiff’s]


                                       8
new evidence because it does not show a reasonable probability that

it would change the outcome of the decision” (id. (citing 20 C.F.R.

§ 404.970(b))).      Plaintiff further maintains that, “[s]ince the

Appeals Council does not further discuss [its] decision or even

exhibit the records, we are left to wonder how the Appeals Council

came to [its] decision.”          (Id. at 4-5 (citing Radford v. Colvin,

734 F.3d 288, 295 (4th Cir. 2013)).)               Plaintiff’s contentions do

not warrant relief.

      The regulatory provisions governing the Appeals Council’s

consideration of new evidence, 20 C.F.R. §§ 404.970, 416.1470,

changed in 2017. The prior version of those regulations, in effect

until January 16, 2017, provided as follows:

      If new and material evidence is submitted, the Appeals
      Council shall consider the additional evidence only where
      it relates to the period on or before the date of the
      [ALJ] hearing decision.      The Appeals Council shall
      evaluate the entire record including the new and material
      evidence submitted if it relates to the period on or
      before the date of the [ALJ] hearing decision. It will
      then review the case if it finds that the [ALJ’s] action,
      findings, or conclusion is contrary to the weight of the
      evidence currently of record.

20 C.F.R. §§ 404.970(b), 416.1470(b) (1987).

      The new versions, effective January 17, 2017, with compliance

by   claimants    required   by    May    1,     2017,    see   Ensuring    Program

Uniformity   at   the   Hearing     and       Appeals    Council   Levels   of   the

Administrative Review Process, 81 Fed. Reg. 90987-01, 90987, 2016

WL 7242991 (Dec. 16, 2016), provide as follows:

      (a) The Appeals Council will review a case if—

                                          9
      . . .

      (5) Subject to paragraph (b) of this section, the Appeals
      Council receives additional evidence that is new,
      material, and relates to the period on or before the date
      of the hearing decision, and there is a reasonable
      probability that the additional evidence would change the
      outcome of the decision.

      (b) The Appeals Council will only consider additional
      evidence under paragraph (a)(5) of this section if you
      show good cause for not informing us about or submitting
      the evidence as described in § 404.935 because:

              (1) Our action misled you;

              (2) You had a physical, mental, educational,
              or linguistic limitation(s) that prevented you
              from informing us about or submitting the
              evidence earlier; or

              (3) Some other unusual, unexpected, or
              unavoidable circumstance beyond your control
              prevented you from informing us about or
              submitting the evidence earlier.

20 C.F.R. §§ 404.970, 416.1470 (2017).6            Thus, the new regulations



6
  In conjunction with the above-described regulatory change, the SSA amended its
internal procedures manual to clarify when evidence submitted to the Appeals
Council qualifies as new, material, and related to the period on or before the
ALJ’s decision. See Hearings, Appeals, and Litigation Law Manual (“HALLEX”),
§   I-3-3-6B.2   (“Additional   Evidence”)   (May   1,   2017),   available   at
https://www.ssa.gov/OP_home/hallex/I-03/I-3-3-6.html. According to the HALLEX,
evidence submitted to the Appeals Council is:

      C       “new if it is not part of the [administrative record] as of
              the date of the [ALJ’s] decision”;

      C       “material if it is relevant, i.e., involves or is directly
              related to issues adjudicated by the ALJ”; and

      C       “relate[d] to the period on or before the date of the hearing
              decision if the evidence is dated on or before the date of the
              hearing decision, or . . . post-dates the hearing decision but
              is reasonably related to the time period adjudicated in the
              hearing decision.”

HALLEX, § I-3-3-6B.2.

                                        10
add two requirements to a claimant’s burden to have new evidence

considered by the Appeals Council in connection with a request for

review: (1) a requirement that a claimant demonstrate good cause

for the failure to submit the evidence in question at least five

days prior to the ALJ’s decision pursuant to 20 C.F.R. §§ 404.953,

416.1453; and (2) a requirement to show a reasonable probability of

a different outcome.7

      Plaintiff’s counsel requested review with the Appeals Council

on February 17, 2017 (Tr. 195-96, 306), and provided the new

evidence in question to the Appeals Council (see Tr. 306, 617-61).

On March 24, 2017, the Appeals Council provided Plaintiff with

advanced notice of the regulatory change and an opportunity to

submit additional evidence and argument directed at demonstrating

a reasonable probability of a different outcome.             (See Tr. 9-10.)

In that notice, the Appeals Council expressly recognized that

Plaintiff could not retroactively comply with the new requirement

that, absent good cause, claimants must submit evidence at least

five days before the ALJ’s hearing, and waived the requirement that

Plaintiff demonstrate good cause.          (See Tr. 10.)     The record does




7
 Long-standing Fourth Circuit law defined “material” as a reasonable possibility
the new evidence would have changed the outcome of the case.       See Meyer v.
Astrue, 662 F.3d 700, 704 (4th Cir. 2011); Wilkins v. Secretary, Dep’t of Health
& Human Servs., 953 F.2d 93, 96 (4th Cir. 1991). Thus, the new versions of
Sections 404.970 and 416.1470 increase a claimant’s burden from showing a
reasonable possibility to a reasonable probability, and make the obligation to
show a reasonable probability of a different outcome an additional requirement
to showing materiality.

                                      11
not   reflect   that    Plaintiff    submitted    additional      argument    or

evidence after that notice.

      The Appeals Council denied Plaintiff’s request for review on

September 23, 2017, remarking as follows:

      [Plaintiff] submitted a letter from Christopher Connelly,
      M.D. dated January 3, 2017 (1 page); a medical opinion
      from Christopher Connelly dated March 10, 2017 (3 pages);
      hospital records from Steve Gaskin, M.D. dated October 7,
      2016 (5 pages); progress notes from Daymark Recovery
      Services dated November 2, 2016 (2 pages); hospital
      records from CHS Harrisburg Health Pavilion dated October
      15, 2016 through October 16, 2016 (18 pages); hospital
      records from CHS Neurosciences Institute Northeast dated
      October 21, 2016 (20 pages); and a notice of denial from
      Cabarrus County DSS dated October 21, 2016 (1 page). We
      find this evidence does not show a reasonable probability
      that it would change the outcome of the decision. We did
      not consider and exhibit this evidence.

(Tr. 2 (emphasis added).)           Consistent with that statement, the

Appeals   Council     exhibited   Plaintiff’s     request   for     review   and

supporting brief, but did not incorporate the new evidence into the

administrative record (see Tr. 5, 6), and further advised Plaintiff

that, “[i]f [she] want[ed the Commissioner] to consider whether

[Plaintiff] w[as] disabled after December 21, 2016, [she] need[ed]

to apply [for benefits] again” (Tr. 2).

      Significantly, Plaintiff does not argue that her new evidence

qualifies as new, material, and related to the time period on or

before the ALJ’s decision, that it raises a reasonable probability

of a different outcome, or that the Appeals Council erred by

finding   the   new    evidence   failed   to    raise   such   a   reasonably

probability.    (See Docket Entry 13 at 3-5.)             Rather, Plaintiff

                                      12
maintains that the Appeals Council erred by making its reasonable

probability finding without first “considering” the new evidence.

(See id. at 4-5; see also id. at 4 (“[I]f the Appeals Council did

not consider [Plaintiff’s] new evidence, how d[id] [it] know that

[the new evidence] does not show a reasonable probability that it

would change the outcome of the decision?” (emphasis added)).)

     Plaintiff’s       argument         fails     because     it     relies     on     an

unreasonable interpretation of the Appeals Council’s statement that

it “did not consider and exhibit” Plaintiff’s new evidence (Tr. 2

(emphasis added)).        According to Plaintiff’s interpretation, the

Appeals Council’s statement means that it did not take into account

in any fashion the substance of Plaintiff’s new evidence before

finding it failed to raise a reasonable probability of a different

outcome.        (See   Docket      Entry    13     at    3-5.)       However,        that

interpretation     does     not    make    sense    in     light   of     the   Appeals

Council’s      procedures    regarding          requests    for    review.        Those

procedures require the Appeals Council to “evaluate the entire

record along with the additional evidence to determine whether

there is a reasonable probability that the additional evidence will

change   the    outcome     of    the   decision.”          HALLEX    §   I-3-3-6B.3.

Furthermore, those procedures make clear that the Appeals Council’s

statement that it “did not consider” Plaintiff’s new evidence (Tr.

2) meant that the Appeals Council did not consider that evidence as

a basis for granting Plaintiff’s request for review:


                                           13
      Generally, the [Appeals Council] will only consider
      evidence as a basis for granting review if the claimant
      meets one of the good cause exceptions . . .; the
      additional evidence is new, material, and relates to the
      period on or before the date of the hearing decision; and
      there is a reasonable probability that the additional
      evidence will change the outcome of the decision.

HALLEX § I-3-3-6B (emphasis added).           Here, the Appeals Council

included a detailed list of all of Plaintiff’s new evidence,

indicated   that   it   did   not   find   that   such   evidence   raised   a

reasonable probability of a different outcome (which signals that

the   Appeals   Council   evaluated    the    entire     record   along   with

Plaintiff’s new evidence), did not consider that evidence as a

basis for granting review, and declined to exhibit that evidence.

(See Tr. 2.)    Plaintiff has thus not shown that the Appeals Council

failed to comply with its own regulations and policies in denying

Plaintiff’s request for review.

      In sum, Plaintiff’s first assignment of error fails as a

matter of law.

                              2. Listing 12.07

      In Plaintiff’s second and final issue on review, she asserts

that “[t]he ALJ’s failure to address whether [Plaintiff] meets

Listing 12.07 warrants reversal or remand.”          (Docket Entry 13 at 5

(bold font and single-spacing omitted).)          In particular, Plaintiff

contends that, despite the ALJ’s finding that Plaintiff suffered

from severe pseudoseizures (see Tr. 25), “[t]he ALJ failed to

address . . . whether [Plaintiff] met Listing 12.07 for ‘Somatoform


                                      14
Disorders,’ despite a ‘fair amount of evidence’ that suggested she

met the Listing” (Docket Entry 13 at 6 (quoting Radford, 734 F.3d

at 295)). According to Plaintiff, “[t]here is no evidence that the

ALJ considered Listing 12.07 at all,” and Plaintiff’s “‘medical

record is not so one-sided that one could clearly decide, without

analysis,’ that Listing 12.07 was not implicated.”              (Id. at 8

(quoting Brown v. Colvin, 639 F. App’x 921, 923 (4th Cir. 2016).)

Further, Plaintiff contends that, “[t]hough the ALJ considered the

‘paragraph   B’   criteria   in   evaluating   [Plaintiff’s]   conversion

disorder,    depressive   disorder,   post-traumatic   stress    disorder

[(‘PTSD’)] and anxiety, this [C]ourt is left to wonder whether the

ALJ took [Plaintiff’s] pseudoseizures into account, an omission

which precludes ‘meaningful review.’” (Id. (referencing Tr. 26)

(quoting Fox v. Colvin, 632 F. App’x 750, 755 (4th Cir. 2015)).)

Those assertions lack merit.

     “Under Step 3, the [SSA’s SEP] regulation states that a

claimant will be found disabled if he or she has an impairment that

‘meets or equals one of [the] listings in [A]ppendix 1 of [20

C.F.R. Pt. 404, Subpt. P] and meets the duration requirement.’”

Radford, 734 F.3d at 293 (quoting 20 C.F.R. § 404.1520(a)(4)(iii))

(internal bracketed numbers omitted).      “The listings set out at 20

CFR [P]t. 404, [S]ubpt. P, App[’x] 1, are descriptions of various

physical and mental illnesses and abnormalities, most of which are

categorized by the body system they affect.          Each impairment is


                                    15
defined in terms of several specific medical signs, symptoms, or

laboratory test results.” Sullivan v. Zebley, 493 U.S. 521, 529-30

(1990) (internal footnote and parentheticals omitted).                         “In order

to satisfy a listing and qualify for benefits, a person must meet

all of the medical criteria in a particular listing.” Bennett, 917

F.2d at 160 (citing Zebley, 493                  U.S. at 530, and 20 C.F.R.

§ 404.1526(a)); see also Zebley, 493 U.S. at 530 (“An impairment

that manifests only some of th[e] criteria [in a listing], no

matter how severely, does not qualify.”).

       An ALJ must identify the relevant listed impairments and

compare them to a claimant’s symptoms only where “there is ample

evidence   in     the   record   to     support       a     determination          that   [a

claimant’s   impairment]       met     or    equalled       [sic]     one     of    the   []

impairments listed in Appendix 1 . . . .”                       Cook v. Heckler, 783

F.2d 1168, 1172 (4th Cir. 1986) (emphasis added); see also Russell

v. Chater, No. 94-2371, 60 F.3d 824 (table), 1995 WL 417576, at *3

(4th Cir. July 7, 1995) (unpublished) (“Cook . . . does not

establish an inflexible rule requiring an exhaustive point-by-point

discussion [of listings] in all cases.”); Ollice v. Colvin, No.

1:15CV927,      2016    WL   7046807,       at   *3   (M.D.N.C.        Dec.    2,    2016)

(unpublished)      (Peake,     M.J.)    (“[A]n        ALJ       is   not    required      to

explicitly identify and discuss every possible listing; however, he

must    provide    sufficient     explanation             and    analysis      to    allow

meaningful judicial review of his step three determination where


                                            16
the ‘medical record includes a fair amount of evidence’ that a

claimant’s impairment meets a disability listing.” (emphasis added)

(quoting Radford, 734 F.3d at 295)), recommendation adopted, slip

op. (M.D.N.C. Jan. 10, 2017) (Osteen, Jr., C.J.).

     Here, as Plaintiff argues (see Docket Entry 13 at 8), the ALJ

did not specifically mention Listing 12.07 (or any other listings)

in his step three finding:

     [Plaintiff] does not have an impairment or combination of
     impairments that meets or medically equals the severity
     of one of the listed impairments in 20 CFR Part 404,
     Subpart P, Appendix 1.

     In reaching this conclusion, the [ALJ] has reviewed
     [Plaintiff’s]   impairments    using   the   Listing   of
     Impairments contained in 20 CFR Part 404, Appendix 1 to
     Subpart P.    The current evidence, however, fails to
     establish an impairment that is accompanied by signs that
     are reflective of listing-level severity. Also, none of
     [Plaintiff’s] treating or examining physicians of record
     has reported any of the necessary clinical, laboratory,
     or radiographic findings specified therein.

(Tr. 27 (bold font and internal citations omitted).)   However, the

ALJ had already considered whether any of Plaintiff’s mental

impairments met a listing at step two of the SEP, in connection

with the ALJ’s determination of whether Plaintiff suffered from any

severe impairments:

     [Plaintiff’s] medically determinable mental impairments
     of conversion disorder, depressive disorder, [PTSD] and
     anxiety, considered singly and in combination, do not
     cause more than minimal limitation in [Plaintiff’s]
     ability to perform basic mental work activities and are
     therefore nonsevere.

     In making this finding, the [ALJ] has considered the four
     broad areas set out in the disability regulations for

                                17
      evaluating mental disorders and in section 12.00C of the
      Listing of Impairments.    These four broad functional
      areas are known as the ‘paragraph B’ criteria.

(Tr. 26 (emphasis added).)

      The ALJ’s above quoted step two analysis did not mention any

specific listings that corresponded with Plaintiff’s conversion

disorder, depressive disorder, PTSD, and anxiety.                       (Id.)   However,

the applicable           listings   (Listing      12.04       (Affective   Disorders),

Listing    12.06     (Anxiety       Related      Disorders),      and    Listing    12.07

(Somatoform Disorders)) all contain the same paragraph B criteria,

see 20 C.F.R., Pt. 404, Subpt. P, App’x 1, §§ 12.04B, 12.06B,

12.07B, and thus the ALJ appears to have given Plaintiff the

benefit     of     the     doubt    and    assumed      that     Plaintiff’s       mental

impairments met the paragraph A criteria of their respective

listings    and     proceeded       to    evaluate      the    paragraph    B   criteria

(see Tr. 26).8       Accordingly, Plaintiff’s argument ultimately turns

on whether substantial evidence supported the ALJ’s analysis of the

paragraph B criteria.

      In order to meet the paragraph B criteria of the applicable

listings,        Plaintiff     must      show    that     her    mental    impairments

“[r]esult[] in at least two of the following: [m]arked restriction


8
  As relevant to this case, paragraph A of Listing 12.07 requires evidence of
“[p]hysical symptoms for which there are no demonstrable organic findings or
known physiological mechanisms” and medical documentation of “[p]ersistent
nonorganic disturbance of one of the following: [v]ision; or [s]peech; or
[h]earing; or [u]se of a limb; or [m]ovement and its control (e.g., coordination
disturbance, psychogenic seizures, akinesia, dyskinesia[)]; or [s]ensation (e.g.,
diminished or heightened).” 20 C.F.R., Pt. 404, Subpt. P, App’x 1, § 12.07A
(emphasis added) (subsection lettering omitted).

                                            18
in   activities   of   daily   living;   or   [m]arked   difficulties   in

maintaining   social    functioning;     or   [m]arked   difficulties   in

maintaining concentration, persistence, or pace; or [r]epeated

episodes of decompensation, each of extended duration.”           See 20

C.F.R., Pt. 404, Subpt. P, App’x 1, §§ 12.04B, 12.06B, 12.07B

(emphasis added) (subsection lettering omitted). The ALJ evaluated

the paragraph B criteria as follows:

      The first functional area is activities of daily living.
      In   this   area,  [Plaintiff]   has   mild   limitation.
      [Plaintiff] reports difficulty driving and that someone
      has to be around her, but she relates this primarily to
      her pseudoseizures. [Plaintiff] states that she has some
      stress in her life but she thinks she manages it well.
      She has even reported being able to handle her activities
      of daily living without assistance. Given such evidence,
      [Plaintiff] is only mildly limited in this functional
      area.

      The next functional area is social functioning. In this
      area, [Plaintiff] has mild limitation. [Plaintiff] has
      reported residual symptoms from her past abusive
      relationship, but did not report difficulty getting along
      with others. While she testified to difficulty getting
      along with others, her demeanor has been average, she has
      had good eye contact, and has had mood that was euthymic
      and within normal limits.         Given such evidence,
      [Plaintiff] has no more than mild limitations in this
      functional area.

      The third functional area is concentration, persistence
      or pace. In this area, [Plaintiff] has mild limitation.
      [Plaintiff]     reports      difficulty     remembering,
      concentrating, understanding, and completing tasks. Yet
      on examination she has had logical thought process and no
      impairment of memory or orientation. Even when she has
      raised her purported memory issues, her provider noted
      that her memory and cognition appeared grossly intact.
      [Plaintiff] reported being able to handle her own
      financial matters as a strength, suggesting more
      functional ability in this area than alleged. Given the


                                   19
     evidence of record, [Plaintiff] is only mildly limited in
     this functional area.

     The fourth functional area is episodes of decompensation.
     In this area, [Plaintiff] has experienced no episodes of
     decompensation which have been of extended duration.

     . . .

     Although [Plaintiff] alleges that mental impairments
     cause significant functional limitations, she has
     reported riding motorcycles with her boyfriend, regularly
     visiting her grandchildren, being able to handle
     activities of daily living without assistance, having a
     strength in handling her own financial matters, enjoying
     time with her family, and managing stress well. This
     evidence suggests that [Plaintiff’s] mental impairments
     are well managed with treatment and that they do not
     cause significant work-related limitations.           The
     relatively unremarkable mental status examinations also
     undermine [Plaintiff’s] allegations of significant
     work-related limitations due to her mental impairments.
     Although [Plaintiff] testified she does not like being
     around   other   people,   she   has   consistently   had
     unremarkable    symptoms     on    mental    examination.
     Furthermore, she testified that she carries a firearm
     with her in case she needs it, suggesting that she
     retains sufficient concentration, persistence, or pace to
     use a firearm. This suggests greater functional ability
     than she alleges.

(Tr. 26-27 (internal citations omitted).)

     As    noted   above,     Plaintiff    acknowledges     that     “the   ALJ

considered the ‘paragraph B’ criteria in evaluating [Plaintiff’s]

conversion     disorder,    depressive    disorder,   [PTSD]   and    anxiety”

(Docket Entry 13 at 8), but argues that “the ALJ failed to address

how [Plaintiff’s] pseudoseizures affected these broad functional

areas     or   whether,    given   her    pseudoseizures,      [Plaintiff’s]

‘paragraph B’ criteria would have been rated differently” (id. at

8 n.2).    In that regard, Plaintiff notes that, despite the ALJ’s

                                     20
finding of mild limitation in daily activities, “the ALJ fail[ed]

to address that [Plaintiff] has not driven since 2014 due to a

seizure, a restriction that also affects her ability to accomplish

activities    of   daily   living”     (id.   (citing       Tr.    49))   and   that

Plaintiff “also reported to clinicians at Daymark in 2016 that she

is unable to shower by herself and will not stay home by herself

because of her seizures” (id. (citing Tr. 586)).

      Two aspects of the ALJ’s decision lend credence to Plaintiff’s

argument that the ALJ did not consider Plaintiff’s pseudoseizures

in his evaluation of the paragraph B criteria.                     First, the ALJ

found Plaintiff’s pseudoseizures a severe impairment at step two,

but Plaintiff’s other mental impairments non-severe, and did not

include pseudoseizures in the list of impairments he analyzed under

the paragraph B criteria.         (See Tr. 26.)         Second, in assessing

Plaintiff’s ability to engage in daily activities, the ALJ stated

that “[Plaintiff] reports difficulty driving and that someone has

to   be   around   her,    but   she   relates     this      primarily     to     her

pseudoseizures” (id. (emphasis added)), indicating that the ALJ

discounted the effect of Plaintiff’s pseudoseizures on her ability

to   engage   in   daily   activities.        As   such,     the   ALJ    erred   by

evaluating    Plaintiff’s    pseudoseizures        as   a    strictly     physical

impairment, rather than as a psychiatric somatoform disorder with

physical manifestations. See Rose v. Berryhill, No. 2:16-CV-12369,

2017 WL 6506465, at *10 (S.D.W. Va. Sept. 18, 2017) (unpublished)


                                       21
(“Had the ALJ considered [the c]laimant’s seizures through the lens

of a somatoform disorder [under Listing 12.07], the ALJ may have

reevaluated the severity of [the c]laimant’s deficits under the

paragraph B criteria.” (emphasis added)), recommendation adopted,

2017 WL 6503640 (S.D.W. Va. Dec. 19, 2017) (unpublished).

     However, the ALJ’s error in failing to analyze Plaintiff’s

pseudoseizures under Listing 12.07 remains harmless under the

circumstances presented here.   See generally Fisher v. Bowen, 869

F.2d 1055, 1057 (7th Cir. 1989) (observing that “[n]o principle of

administrative law or common sense requires us to remand a case in

quest of a perfect opinion unless there is reason to believe that

the remand might lead to a different result”).   Although Plaintiff

attacks the ALJ’s finding of mild limitation in Plaintiff’s ability

to perform daily activities by pointing to her own testimony that

she had not driven a car since 2014 due to her seizures (Docket

Entry 13 at 8 n.2 (citing Tr. 26, 49)), the ALJ expressly found

that Plaintiff continued to ride motorcycles with her boyfriend and

drove herself to the hospital in 2016 (see Tr. 26, 29; see also Tr.

569, 602).   Plaintiff also emphasizes her reports on August 23,

2016, to clinicians at Daymark Recovery Services that she feared

showering alone or staying at home by herself (see Docket Entry 13

at 8 n.2 (citing Tr. 586)), but the ALJ found that Plaintiff had

also reported to Daymark “being able to handle activities of daily

living without assistance” (Tr. 26; see also Tr. 576).   Moreover,


                                22
Plaintiff’s arguments rely exclusively on her own statements, but

the ALJ found Plaintiff’s statements not entirely consistent with

the evidence of record (see Tr. 28), and Plaintiff does not attack

the ALJ’s assessment of her subjective symptom reporting (see

Docket Entry 13).        In other words, her “argument [wa]s based upon

accepting her allegations as to the frequency and severity of her

seizure activity as fully credible, which the ALJ declined to do.”

Bowden v. Commissioner of Soc. Sec., No. 97-1629, 173 F.3d 854

(table),   1999     WL    98378,      at    *8    (6th    Cir.   Jan.   29,     1999)

(unpublished).

     Furthermore, Plaintiff has raised no arguments concerning the

ALJ’s findings with respect to social functioning, concentration,

persistence,   or    pace,     or    episodes      of    decompensation,      neither

disputing the ALJ’s characterization of the evidence he relied upon

in analyzing those areas of function, nor explaining how other

evidence specifically would undermine the ALJ’s findings.                        (See

Docket Entry 13 at 5-11.)             That failure precludes relief.             See

Norwood v. Astrue, No. 3:11-CV-398, 2012 WL 4450887, at *7 (E.D.

Tenn. Aug. 31, 2012) (unpublished) (finding that ALJ erred by not

specifically      addressing        Listing      12.07    with   respect   to    the

plaintiff’s pseudoseizures, but deeming error “harmless” where

“[t]he ALJ found that the Plaintiff did not me[e]t the ‘B’ criteria

contained in Listing[s] 12.06 and 12.04 . . . [and t]he [p]laintiff

ha[d] not directed the [c]ourt to any evidence that would undermine


                                           23
the findings the ALJ made with regard to the ‘B’ criteria”),

recommendation adopted, 2012 WL 4442667 (E.D. Tenn. Sept. 25, 2012)

(unpublished); Walkingstick v. Astrue, No. 10-CV-713-FHM, 2012 WL

966505, at *2 (N.D. Okla. Mar. 21, 2012) (unpublished) (finding the

plaintiff’s argument “correct that the ALJ did not perform an

analysis   of   [the   p]laintiff’s   seizure   disorder   as   a   mental

impairment” under Listing 12.07, but declining remand where the

“[p]laintiff’s argument . . . d[id] not contain any references to

the record that demonstrate[d] the likelihood of a different

outcome”).

     Ultimately, Plaintiff bears the burden of proving that her

impairments meet or medically equal a listing, see Kellough v.

Heckler, 785 F.2d 1147, 1152 (4th Cir. 1986), and, on judicial

review, it does not suffice to provide “ample evidence” that a

particular listing applies; rather, Plaintiff must show “ample

evidence” that her condition meets that listing, Cook, 783 F.2d at

1172.   Plaintiff here has not established grounds for reversal or

remand, because the evidence upon which she relies shows neither

that “ample evidence” existed that her impairment met or equaled

Listing 12.07, Cook, 783 F.2d at 1172, nor that remand for an

express discussion of Listing 12.07 by the ALJ would lead to a

different outcome in her case, Fisher, 869 F.2d at 1057 (observing

that “[n]o principle of administrative law or common sense requires

us to remand a case in quest of a perfect opinion unless there is


                                  24
reason to believe that the remand might lead to a different

result”).

                            III.   CONCLUSION

     Plaintiff has not established an error warranting relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Summary     Judgment   Reversing   or    Remanding   for   Rehearing   the

Commissioner’s Final Administrative Decision (Docket Entry 11) be

denied, that Defendant’s Motion for Judgment on the Pleadings

(Docket Entry 17) be granted, and that this action be dismissed

with prejudice.



                                    /s/ L. Patrick Auld
                                      L. Patrick Auld
                              United States Magistrate Judge


March 26, 2019




                                    25
